In an action to recover for wrongful death of a nine-year old girl, *738order granting defendant’s motion to set aside a verdict for the plaintiff in the sum of $5,150 unless the plaintiff stipulate to accept $2,650 reversed on the law and the facts, with costs, motion denied, verdict reinstated, and judgment directed to be entered thereon. It may not be said as a matter of law that the verdict of the jury is excessive. It is far below the verdicts in similar cases that have been sustained by this court. The fixing of pecuniary damages in a death case is peculiarly for a jury, and their assessment should not be disturbed except in an extraordinary situation. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.